 



AMENDMENT #1 TO CONTRACTOR AGREEMENT

 

THIS Amendment to the CONTRACTOR AGREEMENT (this “Amendment”) is effective as of
the 24th day of April, 2017 between QUEST SOLUTION, INC., a Delaware corporation
(“QSI”) and JOEY TROMBINO, an individual (“Contractor”);

 

WHEREAS, QSI and contractor have entered into that certain Contractor Agreement
dated as of October 1, 2016(the “Agreement”)

 

WHEREAS, the Contractor will cease to be an employee of Quest Solution Canada
Inc., which has changed its corporate name to QSG Inc., effective April 30,
2017; and

 

WHEREAS, Contractor desires to continue to provide those Chief Financial Officer
services to QSI on a contract basis, and QSI desires Contractor to so provide
them; and

 

WHEREAS, QSI and Contractor acknowledge that Contractor shall, provide services
to QSI as Chief Financial Officer which relationship will be exclusively as an
independent contractor of QSI, not as an employee; and

 

WHEREAS, QSI and Contractor desire to amend the Agreement pursuant to Article 4
Section 4.3 as described herein;

 

NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, QSI and Contractor agree as follows:

 

1.           The provision of services provision as stipulated in Article 1
section 1.1 is hereby amended in that the Contractor will be allocating 100% of
his working time effective May 1, 2017 to QSI instead of 75% which had been
provided in the Agreement.

 

2.           The term as stipulated in Article 2 section 2.1 is hereby amended
by replacing September 30, 2017 therein with December 31, 2017.

 

3.           The fees for services in Article 3 Section 3.1 (a) (i) shall read a
monthly payment due on the first day of each month in advance for an amount of
$13,000 USD commencing on May 1, 2017 through the full term of this Amendment.

 

4.           The additional fee for services in Article 3 Section 3.1 (a) (ii)
shall read a the Contractor shall be eligible for an additional fee in the
aggregate amount of $34,000, payable in cash or common stock of QSI (as solely
determined by QSI), fifty percent (50%) of which would be payable on September
30, 2017 and the remaining fifty (50%) would be payable December 31, 2017. The
criteria for the payment of the additional fee shall be reestablished within 30
days from the signing of the Amendment.

 

5.           QSI shall pay Contractor $8,100 in cash in three equal monthly
installments of $2,700 starting May 1, 2017 and issue 70,000 shares of its
restricted common stock on the date this Amendment is signed and delivered in
additional fees as the Contractor has achieved the objective of the first
installment set forth in Article 3 Section 3.1 (a) (ii) of the Agreement.

 

 

  

 

IN WITNESS WHEREOF each of the undersigned has caused this Amendment to be duly
executed and delivered by its proper and duly authorized officer as of the date
set forth above.

 

  /s/ JOEY TROMBINO   JOEY TROMBINO

 

  QUEST SOLUTION, INC.         By: /s/ Shai S. Lustgarten         Title: CEO



 



 2 

   



